PER CURIAM.
Because appellant’s notice of appeal was not timely filed, we are compelled to dismiss this appeal for lack of jurisdiction. However, in light of appellant’s allegation that he was misinformed by staff at the Unemployment Appeals Commission concerning the process for initiating an appeal, this disposition is without prejudice to appellant’s right to seek relief by filing a motion with the Unemployment Appeals Commission requesting that it vacate and reenter the final order at issue. See New Washington Heights Community Development Conference v. Department of Community Affairs, 515 So.2d 328 (Fla. 3d DCA 1987), disapproved on other grounds, Millinger v. Broward County Mental Health Division and Risk Mgmt., 672 So.2d 24 (Fla.1996).
APPEAL DISMISSED.
ALLEN, VAN NORTWICK, and POLSTON, JJ„ Concur.